Court of Appeals
                         Sixth Appellate District of Texas

                                 JUDGMENT


In Re: Raymond Earl Barnett                            Memorandum Original Mandamus
                                                                Proceeding
No. 06-14-00132-CR
                                                   Opinion delivered by Justice Moseley,
                                                   Chief Justice Morriss and Justice Carter
                                                   participating.


       As stated in the Court’s opinion of this date, we find that the petition for writ of
mandamus should be dismissed as moot. Therefore, we dismiss the petition.


                                                   RENDERED AUGUST 13, 2014
                                                   BY ORDER OF THE COURT
                                                   JOSH R. MORRISS, III
                                                   CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk